Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00554-CV

                                 IN RE LIFECELL CORPORATION

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 13, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 5, 2014, relator LifeCell Corporation filed a petition for writ of mandamus and

an emergency motion for temporary relief. The court has considered the petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and the emergency motion for temporary relief are denied. See TEX.

R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014CI10718, styled LifeCell Corporation v. Novadaq Technologies, Inc.
and Novadaq Corp., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai
presiding.